Citation Nr: 9932284	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  97-29 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for impairment of the left anterior crural nerve, residual of 
a fracture of the ramus of left pubic bone.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which increased the evaluation of the veteran's 
service-connected anterior crural nerve disability from zero 
percent disabling to 10 percent disabling.

The veteran appeared for a personal hearing before the RO in 
December 1997.  A transcript of that hearing is of record.  
In May 1998, a hearing officer at the RO increased the 
disability rating for said disability from 10 percent to 20 
percent.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's anterior crural nerve disability is 
principally manifested by pain, weakness, and decreased 
sensation involving the left thigh and buttock, as well as 
minimal atrophy of the left thigh and calf; the functional 
impairment resulting from this disorder principally consists 
of limited sitting duration.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for incomplete paralysis of the left anterior crural nerve 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 
8526 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed his claim for compensation in December 
1945.  His service medical records reflect that while he was 
on active duty in July 1945 he was accidentally injured when 
he was crushed between a truck and an airplane propeller. 
Service records indicate that initial medical treatment for 
his injuries included placement in a pelvic sling for eight 
days, followed by placement in a double hip spica which 
extended to the veteran's ankles.  Diagnosis after treatment 
for his injury was fracture, simple, complete, pubic and 
ischial rami, left.  

In June 1946, the veteran was granted service-connection for 
fracture, simple, complete comminuted, left pubic and ischial 
rami of the pelvis, residuals of palsy, femoral nerve, 
partial left.  The veteran's disability was evaluated as 100 
percent disabling, and he was informed that said evaluation 
was for a limited period to provide for his convalescence.  
After VA examination, the RO issued an April 1947 decision 
which included a 20 percent rating under Diagnostic Code 8526 
for paralysis, incomplete, moderate, anterior, crural nerve, 
left, residual of fracture, healed, ascending and descending 
ramus of left pubic bone.

Subsequent VA examination in August 1960 revealed that the 
veteran's fractured pelvis was productive of no objective 
residuals.  Thereafter, the RO issued an October 1960 
decision which reevaluated the veteran's anterior crural 
nerve disability as zero percent disabling, and the veteran 
appealed.  An April 1961 decision by the Board upheld the 
RO's 1960 rating decision, holding that the evidence did not 
reflect that the veteran suffered from residuals of his 
injury which would warrant a compensable evaluation.

In February 1997, the veteran requested an increased 
evaluation for his anterior crural nerve disability, 
contending that said disability had become productive of 
sciatica and pain which radiated down his left leg from his 
hip to his toes.  The veteran also reported that he had been 
unable to sustain any pressure to his left side, even when 
sleeping.  He also stated that he had had severe circulatory 
problems in his left leg and had undergone unsuccessful 
bypass surgery on that leg.

The RO obtained outpatient records from Kaiser Permanente 
which reflect that the veteran was seen for outpatient care 
between January 1996 and February 1997.  The majority of 
those records show that he was treated for diabetes, gout, 
and disorders of his feet, primarily the right foot.  The 
outpatient records also reflect that the veteran was noted to 
have a history of peripheral vascular disease.  

The veteran was afforded VA orthopedic examination in July 
1997.  The veteran presented with complaints of continued 
pain, numbness, and burning sensations.  He told the 
examining physician that he experienced the most difficulty 
when he tried to sit down.  The veteran stated that his 
symptoms improved when he moved around.  The physician noted 
the veteran's 10 to 12 year history of diabetes mellitus, 
history of hypertension, and history of pain and burning 
sensations that the veteran experienced in both feet.  On 
examination, the physician found no radicular symptoms in the 
left lower extremity.  No bladder or bowel incontinence was 
found.  The examiner noted a decreased sensation on the left 
lateral femoral cutaneous nerve distribution.  Distal 
stocking distribution was found, and there was sensory loss 
for touch and pressure in both lower extremities.  Both of 
the veteran's feet were positive for decreased vascularity 
and peripheral pulses.  Varicose veins were noted in each 
leg.  Muscle strength, knee flexors, knee extensors, ankle 
dorsiflexors and plantar flexors were symmetrical.  Babinski 
sign was negative.  Bilateral knee and bilateral ankle jerk 
reflexes were noted as 1+.  Regarding the veteran's pubic 
bone, there was no bony deformity grossly, and there was no 
angulation or false motion noted on palpation.  Diagnoses 
included left lateral cutaneous nerve syndrome.  The 
physician indicated that reference to the anterior crural 
nerve involved the lateral cutaneous nerve.  The physician 
also stated that peripheral neuropathy was clinically 
identified.

X-rays taken during the July 1997 VA examination revealed 
evidence of old fractures of the superior and inferior rami 
of the left pubis as well as degenerative joint disease of 
the lower lumbar spine.

By its rating decision of August 1997, the RO determined that 
the medical evidence obtained in support of the veteran's 
claim showed that the incomplete paralysis of his left thigh 
muscle was mild.  Consequently, the RO increased the 
disability rating assigned to the veteran's anterior crural 
nerve disability from zero to 10 percent, effective February 
24, 1997.  The veteran initiated the instant appeal from that 
decision in September 1997, asserting that "I have constant 
pain in my left leg, and I am more disabled than 10 
[percent]."

At a hearing before the RO in December 1997, the veteran 
testified that his left leg was "numb all the time," and 
that the pain he experienced was sharp and that it "comes 
and goes."  When asked to categorize the pain in terms of 
mild, moderate, or severe, the veteran stated that it was 
moderate.  He stated that he sometimes used a cane when he 
walked, and that the numbness in his foot "causes me to 
stumble a lot."  He testified that his disability caused him 
to miss some work, but not a lot, and that he retired in 1977 
after reaching retirement eligibility.  The veteran testified 
that the pain had worsened over the years, and that when 
driving his car he had to "squirm around [and] move the 
leg."  He stated that he felt heat in his leg, and the pain 
was such that he could not sleep on his left side.  

The veteran was afforded VA examination of his peripheral 
nerves in February 1998, and the examining physician noted 
that he had reviewed the veteran's claims file.  The veteran 
presented with complaints of pain, especially when sitting, 
which occurred most of the time in the back of the left thigh 
and lower buttock, and occasionally in the posterior calf.  
The veteran denied any numbness or tingling in the back of 
the thigh, and reported that he took two to three Vicodin a 
day to decrease the pain.  The veteran also reported that he 
experienced weakness and favored his left leg.  He did not 
complain of pain in the right leg, and denied any current 
back pain.  The VA physician noted that the veteran was a 
diabetic for more than ten years.  It was also noted that he 
had bad circulation in the legs, and had had angio and 
Doppler studies in addition to bypass surgery on his left 
leg.  The veteran also stated that his ankles and feet 
bilaterally were cold and numb for several years; that he 
suffered pain in the calves when he walked; and the pain 
subsequently decreased with rest.

Physical examination of the veteran's back revealed no 
tenderness, listing, or paraspinal tightness.  Buttocks, 
posterior thighs, and the greater trochanteric area were 
without tenderness, swelling, or erythema.  Examination of 
the lower extremities showed purplish discoloration of the 
feet bilaterally, right more than left.  No swelling, 
erythema, or warmth was found.  Straight leg raising tests 
were negative.  The right hip had a passive range of motion 
which was smooth and without pain.  Some pain was found on 
the left side with both internal and external rotation.  
Circumference of the left thigh was 38 centimeters and 
circumference of the left calf was 34 centimeters.  Right 
side measurements were 39 and 35 centimeters respectively.  
Posterior tibial and dorsalis pedis pulses were not palpated.  
Pinprick sensation was decreased, with patchy distribution 
bilaterally involving the scrotum and inguinal areas and 
proximal inner thighs.  Patellar reflexes were greater on the 
left side than the right.  Ankle reflexes were not elicited.  
Strength included hip flexion at 4, knee extension at 5-, 
knee flexion at 5, ankle dorsiflexion at 5.  The veteran's 
gait was independent and non-antalgic.  X-ray examination of 
the left thigh revealed no fracture, dislocation, or 
degenerative joint disease.  Multiple metallic clips were 
seen in the medial inguinal area.  Diagnosis was status post 
pelvic fracture and left lateral femoral cutaneous 
neuropathy.  The VA physician listed left posterior thigh 
pain as an undiagnosed condition.

The physician provided the following comments:

The patient has a history of left 
posterior thigh pain since a cast was 
placed after his pelvic injury.  This 
pain complaint is as likely as not 
related to the initial trauma and/or 
cast.  I cannot determine the etiology of 
the pain.  I cannot say if a specific 
nerve was involved from the distribution 
of pain and decreased pin prick 
sensation.  Matters are compounded by the 
presence of peripheral vascular disease 
and peripheral neuropathy.  This problem 
does appear to result in functional 
limitations in terms of sitting duration.  

The lateral femoral cutaneous neuropathy 
does not appear to have resulted in any 
functional limitation.  

In summary:  Residuals from pelvic crush 
injury in 1945:  pain, numbness, 
decreased sensation, atrophy, and 
weakness.

FUNCTIONAL LIMITATIONS:  Limited sitting 
duration.

Based upon his hearing testimony and the results of the 
February 1998 VA examination, the hearing officer, in a 
decision of May 1998, held that "the findings reflect a 
disability picture of moderate impairment which most closely 
approximates the criteria for a 20 percent evaluation under 
[D]iagnostic [C]ode 8526."  Consequently, the disability 
rating assigned to the veteran's anterior crural nerve 
disorder was increased from 10 percent to 20 percent, 
effective February 24, 1997.  The hearing officer held that 
application of an extraschedular rating was not warranted, as 
there was no evidence establishing unusual disability factors 
precluding application of regular schedular standards.

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2 (1999); Schafrath, 1 
Vet. App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (1999); 
where there is a question as to which or two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (1999); and evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (1999); Schafrath, 1 Vet. App. 
589.  In any case, with particular regard to the veteran's 
request for an increased schedular evaluation, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.1, 4.2, VA regula-
tions do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (1999).  The Court has held that a claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in pyramid-
ing, contrary to the provisions of 38 C.F.R. § 4.14.  The 
Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The provisions of 38 C.F.R. § 4.120 dictate that neurologic 
disabilities are ordinarily rated in proportion to the 
impairment of motor, sensory, or mental function, with 
special consideration of any psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  Id.  

The provisions of 38 C.F.R. § 4.123 provide that neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by such organic 
changes will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124. 

Mild incomplete paralysis of the anterior crural nerve 
(femoral) is rated as 10 percent disabling.  38 C.F.R. § 
4.124a, Diagnostic Code 8526.  When there is moderate 
incomplete paralysis of the anterior crural nerve, a 20 
percent rating is assigned.  Id.  Severe incomplete paralysis 
of the anterior crural nerve is rated 30 percent disabling.  
Id.  Complete paralysis of the anterior crural nerve with 
paralysis of the quadriceps extensor muscles is rated 40 
percent disabling.  Id.  

Analysis

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  Id. at 
631-632; Jones v. Brown, 7 Vet. App. 134, 138 (1994).  The 
veteran has asserted that his anterior crural nerve condition 
is more disabling than contemplated by the current 
evaluation, and thus the Board finds that his claim of 
increasing severity of the service-connected anterior crural 
nerve disability establishes a well-grounded claim for an 
increased evaluation.  See Proscelle, 2 Vet. App. at 631.  

The RO has afforded the veteran medical examinations and has 
obtained the pertinent medical records from the veteran's 
treating physicians.  The veteran has not identified any 
additional pertinent evidence that is not of record.  The 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist him as 
mandated by 38 U.S.C.A. § 5107. 

As noted above, the VA regulation against pyramiding 
precludes the use of multiple diagnostic codes in order to 
artificially inflate the service-connected evaluation.  
Rather, the diagnostic code is applied that best reflects the 
overall disability picture shown for the specific anatomical 
part involved.  The service-connected evaluation is assigned 
that most accurately reflects the degree of functional 
impairment shown by the evidence of record.  In the instant 
case, the Board concurs with the RO that that the overall 
disability picture in the instant case reflects 
symptomatology compatible with a 20 percent evaluation, but 
no more, under Diagnostic Code 8526.

Assignment of a 20 percent rating for the veteran's service-
connected disability under Diagnostic Code 8526 contemplates 
incomplete paralysis of the anterior crural nerve which is 
moderate in severity.  As outlined above, medical examina-
tions in July 1997 and February 1998, as well as pertinent 
outpatient medical records and statements by the veteran, 
reflect that the veteran's anterior crural nerve disability 
is principally manifested by pain, numbness, decreased 
sensation, atrophy, and weakness.  When the veteran was 
examined in July 1997 he indicated that his symptoms included 
pain, numbness, and a burning sensation.  He reported that he 
experienced the most difficulty when he was sitting and that 
his symptoms, improved when he moved around.  Examination 
revealed a decreased sensation in the left lateral femoral 
cutaneous nerve distribution, but no radicular symptoms in 
the left lower extremity.  When the veteran was again 
examined in February 1998 he presented complaints of pain, 
especially when sitting.  The veteran also reported weakness 
but denied any numbness.  Examination was negative for 
tenderness, swelling, or erythema.  Some pain was found with 
motion of the left hip.  The left thigh and calf were one 
centimeter less in circumference than the right thigh and 
calf.  Pinprick sensation was decreased.  The veteran's gait 
was normal.  The examiner concluded that the residuals of the 
pelvic crush injury consisted of pain, numbness, decreased 
sensation, atrophy and weakness; and that these residuals 
limited the veteran's ability to sit for long periods of 
time.

In the Board's opinion, the record reflects that the 
impairment of the veteran's anterior crural nerve disability 
can be classified as no more than "moderate."  There is 
clearly no evidence of complete paralysis of the quadriceps 
extensor muscles.  The Board concludes that a disability 
rating in excess of 20 percent under to Diagnostic Code 8526 
is not warranted.

The Board recognizes the veteran's complaints of pain and the 
positive findings of weakness and atrophy.  Functional loss 
due to pain, supported by adequate pathology, is recognized 
as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 
202; 38 C.F.R. §§ 4.40, 4.45.  As noted above, the functional 
impairment resulting from the symptoms attributable to the 
nerve disability consists essentially of an inability to sit 
for long periods of time.  There is no basis for a finding of 
functional loss due to pain sufficient to warrant a rating in 
excess of the currently assigned 20 percent rating.  As noted 
above, 38 C.F.R. § 4.123 provides that pain is to be rated on 
the scale provided for injury of the nerve involved.  In this 
case the veteran's complaints of pain have been taken into 
consideration in the assignment of the current 20 percent 
disability evaluation.  Inasmuch as the functional loss due 
to pain is contemplated in the 20 percent rating assigned for 
the nerve impairment, an increased evaluation under 38 C.F.R. 
§§ 4.40, 4.45, is not warranted.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet. App. 589.  The current 
evidence does not provide a basis which permits an evaluation 
in excess of 20 percent.  Specifically, the medical findings 
do not demonstrate that the degree of impairment resulting 
from the veteran's anterior crural nerve disability meets or 
more nearly approximates the criteria for a disability rating 
in excess of the 20 percent already assigned.  See 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §4.124a, Diagnostic Code 
8526.

It is noted that when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).  

The Board, for the reasons set forth above, and in accordance 
with the provision of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999), concludes that the veteran's symptoms, manifestations, 
and residuals of his anterior crural nerve disability are 
consistent with the 20 percent rating currently assigned, and 
that the preponderance of the evidence is against the 
assignment of an evaluation in excess of 20 percent.  The 
evidence is not in relative equipoise, and the disability 
picture, as discussed above, does not approximate the 
criteria for a higher rating.  Accordingly, the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. §§ 4.3, 4.7 (1999) are 
not for application.  

Finally, the Board notes that, in the May 1998 supplemental 
statement of the case, the RO also considered possible 
entitlement to an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b) (1999).  After review of 
the veteran's claims file, the Board concurs with the RO that 
the record in the instant case has not presented such an 
exceptional or unusual disability picture, with related 
factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The veteran 
has not been frequently hospitalized recently such as to 
warrant extraschedular consideration, and the record reflects 
that he has been retired since 1977.  Based on these 
considerations, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for incomplete paralysis of the left anterior crural nerve is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

